TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00214-CV


In re Unitrin County Mutual Insurance Company f/k/a Charter County 
Mutual Insurance Company, named as Financial Indemnity Company




ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R
PER CURIUM
 
		Relator's motion for emergency relief is granted.  Accordingly, the trial court's orders
to produce documents that are the subject of relator's petition for writ of mandamus, specifically the
written orders signed November 20, 2008 and March 10, 2009, and the oral ruling made on
April 8, 2009, are stayed pending this Court's disposition of relator's petition for writ of mandamus.
		It is ordered April 21, 2009.


Before Chief Justice Jones, Justices Puryear and Henson